DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1-2, 6-7, 9-14, and 16-18 are amended.
Claims 1-20 are rejected. This rejection is FINAL.

Previous Objections/Rejections Withdrawn
The objections to the claims are withdrawn based on applicant’s amendment.
The 35 U.S.C. 112 rejection is withdrawn based on applicant’s amendment.

Response to Arguments
Applicant’s arguments filed in the amendment filed 02/22/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitations "the web-browser app" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims   1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (Patent No. 9,652,912) [Applicant’s IDS], in view of Guenec et al. (U.S. Publication No. 2013/0059603), and further in view of Divringi et al. (U.S. Publication No. 2014/0263677).
As per claim 1, Fadell teaches a method of using an integrated access platform to provide communication between users and to optionally access a secured space (Fadell: Abstract; methods, and related computer program products for providing home security…col. 2, lines 12-18; enable accessibility to the secure area), the method comprising: 
associating a first information related to a first user to a first data medium, said first data medium being indexed with a First IndexID on a Cloud server, which contains a plurality of IndexIDs that include the First IndexID (Fadell: col. 96, lines 54-67; any smart environment 100 (e.g., smart home or other environment equipped with one or more smart devices) that may be integrated with platform 200 may be associated with any suitable environment platform-identifier (e.g., via address, geographic coordinates, unique environment ID, etc.) that platform 200 may use to uniquely identify environment 100 in any suitable way. Additionally or alternatively, any system user (e.g., person, animal, etc.) that may be registered or otherwise associated with platform 200 may be associated with any suitable user platform-identifier (e.g., via name, address, facial detection, a registered personal mobile device 166, unique user ID, etc.) that platform 200 may use to uniquely identify that user in any suitable way…col. 12, lines 5-12; the smart-home environment 100 makes inferences about which individuals live in the home and are therefore occupants and which mobile devices 166 are associated with those individuals. As such, the smart-home environment "learns" who is an occupant and permits the mobile devices 166 associated with those individuals to control the network-connected smart devices of the smart-home environment 100); and
placing the first data medium on an exterior of a wall structure or attaching the first data medium to an object, which is external of the wall structure (Fadell: col. 91, lines 24-31; By virtue of potentially being mounted in place of a traditional doorbell or other conventional entryway interface (e.g., at outer structure door 186, at gated entry 116, at a lobby of a shared residence, such as a condominium or apartment building, at the front door of an individual residence at such a building, etc.), smart doorbell 106 may have access to plentiful electrical operating power. The doorbell 106 (i.e. first data medium) can be installed as conventional doorbell).
However Fadell does not explicitly mention receiving a notification from a second user that has decoded information from the first data medium with a smartphone; communicating with the second user after the second user has decoded information associated with the first data medium with the smartphone, the communication step comprising using at least one of video communication, audio calling, emailing, texting, and messaging; and presenting at least one soft button on the smartphone of the second user for pressing or sending an electronic key to the smartphone of the second user for use to access the secured space.
However Guenec teaches:
from the first data medium with a smartphone (Guenec: paragraph 0043; The user uses the smart phone to read and decode the QR code on the label in the vicinity of the hotel room. Once the smart phone has read and decoded the QR code, the smart phone will then interface with the central reservation system to effect entry to the room…paragraph 0044; The smart phone sends the decoded room and hotel number from the QR code or other identification tags along with the guest credentials and reservation number to the central reservation system…paragraph 0045; A user 500 is in communication with the smart phone application 502. The smart phone application communicates with the central reservation system 504, which in turn communicates with a PMS 506. A room door 508 can be controlled by the PMS 506…Guenec: paragraph 0048; The smart phone application may present a message to the user indicating that the door is open);
communicating with the second user after the second user has decoded information associated with the first data medium with the smartphone (Guenec: paragraph 0043; The user uses the smart phone to read and decode the QR code on the label in the vicinity of the hotel room. The QR code includes at least an indication of the hotel name and the room number. Once the smart phone has read and decoded the QR code, the smart phone will then interface with the central reservation system to effect entry to the room…paragraph 0045; A user 500 is in communication with the smart phone application 502. The smart phone application communicates with the central reservation system 504, which in turn communicates with a PMS 506. A room door 508 can be controlled by the PMS 506), the communication step comprising using at least one of video communication, audio calling, emailing, texting, and messaging (Guenec: paragraph 0048; The smart phone application may present a message to the user indicating that the door is open); and
presenting at least one soft button on the smartphone of the second user for pressing or sending an electronic key to the smartphone of the second user for use to access the secured space (Guenec: paragraph 0013; receiving at the system a request from the user smart phone application to effect entry into the pre-reserved place…paragraph 0038; The smart phone includes an application which displays information to the user in respect of reservations and online check-in information. In addition, the smart phone can be used to interact with the hotel system to make reservations and then to subsequently effect online check-in when the user is at the hotel door).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Guenec with the teachings as in Fadell. The motivation for doing so would have been for automatic access to a pre-reserved place may operate on a hotel reservation system, which can communicate with a user smart phone application (Guenec: Abstract).
However Fadell and Guenec do not explicitly mention obtain readable text on the smartphone of the second user, said readable text configurable by the first user. 
However Divringi teaches:
obtain readable text on the smartphone of the second user, said readable text configurable by the first user (Divringi: paragraph 0020; decode the read data (e.g. photo) to interpret the information encoded by the tag 194. In some examples, the information encoded by the tag 194 is a URL which may point to an Internet site or other online location…paragraph 0025; The pre-defined data fields and pre-defined arrangement specified by templates in the template storage 122 may be configurable or altered based on requests received from the requesting device…paragraph 0030; the tag may be completely configured by the owner of the tag (i.e. configurable by the first user) to display any information in substantially any format selected by the owner of the tag).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Divringi with the teachings as in Fadell and Guenec. The motivation for doing so would have been for providing a configurable, and in some examples reconfigurable, site or other online location for presenting information associated with the tag (Divringi: paragraph 0017).
As per claim 2, the modified Fadell teaches the method of claim 1, further comprising wirelessly activating a smart doorlock of a door or a smart garage opener of a garage when using the electronic key (Fadell: col. 7, lines 25-26 and lines 36-40; the smart doorknob includes a remote controlled electronic lock that locks a spindle 1404…if when inside the home, the occupant receives notice from the smart doorbell 106 that a trusted neighbor is approaching the door, the occupant can use the mobile device 166 to unlock the door so the neighbor can let himself or herself in). 
As per claim 3, the modified Fadell teaches the method of claim 1, wherein the first data medium comprises a QR code (Fadell: col. 93, lines 3-5 and 14-18; Head unit 804 of smart doorbell 106 may additionally or alternatively include any number of any suitable sensor components 828…or any suitable scanner (e.g., a barcode scanner or any other suitable scanner that may obtain identifying information from a code, such as a linear barcode, a two-dimensional or matrix barcode (e.g., a quick response (" QR") code), a three-dimensional barcode, or the like). The smart doorbell 106 (i.e. first data medium) may comprise a QR code. Guenec also teaches at least in paragraph 0043 that the hotel door comprises a QR code). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Guenec with the teachings as in the modified Fadell. The motivation for doing so would have been for automatic access to a pre-reserved place may operate on a hotel reservation system, which can communicate with a user smart phone application (Guenec: Abstract).
As per claim 4, the modified Fadell teaches the method of claim 3, further comprising accessing the Cloud server by the first user to change the first information related to the first user to a second information related to the first user (Fadell: col. 99, lines 45-54; using a device 166, a user may interface with any suitable user interface that may be provided by any suitable entity of platform 200 (e.g., system 164) to dictate and/or edit any status information that may be associated with an ordered package and then used by a facilitator business 228 for efficiently delivering that package, such as altering the delivery location (e.g., target) at which the package ought to be delivered or defining a particular time during which the delivery should or should not be made to the location, and the like). 
Fadell: col. 109, lines 47-57; a deliverer device 266 may be operative to be communicatively coupled with a smart device of environment 100 and feedback may be communicated by such a smart device to deliverer device 266 for receipt by the deliverer via an output of deliverer device 266 (e.g., device 266 may be communicatively coupled with a communication component 862 via path 107 (e.g., paired via BlueTooth or any other suitable protocol) and such feedback may be communicated via path 107 and then provided to the deliverer via any suitable output component of device 266)). 
As per claim 6, the modified Fadell teaches the method of claim 1, wherein the readable text comprises at least one of a URL link, buttons, and instructions (Divringi: paragraph 0021; the tag registration/generation instructions 112 causes the processing units 105 to assign a URL associated with a TPW to be encoded in an image (e.g. a 2D or 3D image such as, but not limited to, a bar code, QR code, or other image)). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Divringi with the teachings as in the modified Fadell. The motivation for doing so would have been for providing a configurable, and in some examples reconfigurable, site or other online location for presenting information associated with the tag (Divringi: paragraph 0017).
As per claim 7, the modified Fadell teaches the method of claim 1, wherein the step of presenting the at least one soft button on the smartphone of the second user for pressing or sending the electronic key to the smartphone of the second user comprises first-user smartphone by the first user to communicate to the Cloud server (Fadell: col. 10, lines 1-6; a user can use the portable electronic device (e.g., a smartphone) 166 to send commands over the Internet to the central server or cloud-computing system 164, which then relays the commands to the spokesman nodes in the smart-home environment 100). 
As per claim 8, the modified Fadell teaches the method of claim 1, further comprising presenting options for the second user to either communicate by chatting, video communication, or audio calling (Fadell: col. 63, lines 41-46; if no occupants are home but an inference is made that the package is of particular interest to one of the occupants, a text message, email, phone call, etc. can be made (e.g., by server 164) to the one or more identified occupants, indicating that the package in being delivered). 
As per claim 10, the modified Fadell teaches the method of claim 1, further comprising receiving a notification from a third user that has decoded information with a third-user smartphone from the first data medium to obtain readable text (Guenec: paragraph 0043; The user uses the smart phone to read and decode the QR code on the label in the vicinity of the hotel room. Once the smart phone has read and decoded the QR code, the smart phone will then interface with the central reservation system to effect entry to the room…paragraph 0044; The smart phone sends the decoded room and hotel number from the QR code or other identification tags along with the guest credentials and reservation number to the central reservation system…paragraph 0045; A user 500 is in communication with the smart phone application 502. The smart phone application communicates with the central reservation system 504, which in turn communicates with a PMS 506. A room door 508 can be controlled by the PMS 506). Guenec teaches that multiple users can access a secured place by interacting with the system using their smartphones). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Guenec with the teachings as in the modified Fadell. The motivation for doing so would have been for automatic access to a pre-reserved place may operate on a hotel reservation system, which can communicate with a user smart phone application (Guenec: Abstract).
As per claim 11, the modified Fadell teaches the method of claim 1, further comprising associating a second information related to the first user to a second data medium, said second data medium being indexed with a Second IndexID on the Cloud server, which contains both the First IndexID and the Second IndexID (Fadell: col. 96, lines 54-67; any smart environment 100 (e.g., smart home or other environment equipped with one or more smart devices) that may be integrated with platform 200 may be associated with any suitable environment platform-identifier (e.g., via address, geographic coordinates, unique environment ID, etc.) that platform 200 may use to uniquely identify environment 100 in any suitable way. Additionally or alternatively, any system user (e.g., person, animal, etc.) that may be registered or otherwise associated with platform 200 may be associated with any suitable user platform-identifier (e.g., via name, address, facial detection, a registered personal mobile device 166, unique user ID, etc.) that platform 200 may use to uniquely identify that user in any suitable way…col. 12, lines 5-12; the smart-home environment 100 makes inferences about which individuals live in the home and are therefore occupants and which mobile devices 166 are associated with those individuals. As such, the smart-home environment "learns" who is an occupant and permits the mobile devices 166 associated with those individuals to control the network-connected smart devices of the smart-home environment 100), and wherein the second data medium is placed on a second object (Divringi: fig. 5 and paragraph 0049; The system 500 may provide a site or other Internet location (e.g. TPW) for each tag, where each tag has a configurable use. The system 500 may include a database server 510 that may receive information from and provides information to an electronic device 540. The information provided by and the information received at the database server 510 may correspond to a respective tag, such as a pet tag 562 of a pet 560, a luggage tag 566 of a luggage 564, a business card tag 570 of a business card 568, a appliance/electronic equipment tag 574 of a appliance/electronic equipment 572, a menu tag 578 of a menu 576 and/or a advertisement/event/coupon tag 582 of a advertisement/event/coupon 580).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Divringi with the teachings as in the modified Fadell. The motivation for doing so would have been for providing a configurable, and in some examples reconfigurable, site or other online location for presenting information associated with the tag (Divringi: paragraph 0017).
Regarding claim 12, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. 
first-user smartphone by the first user to change the first information related to the first user on the first data medium to a third information, the third information and the first information conveying different information  (Fadell: col. 99, lines 45-54; using a device 166, a user may interface with any suitable user interface that may be provided by any suitable entity of platform 200 (e.g., system 164) to dictate and/or edit any status information that may be associated with an ordered package and then used by a facilitator business 228 for efficiently delivering that package, such as altering the delivery location (e.g., target) at which the package ought to be delivered or defining a particular time during which the delivery should or should not be made to the location, and the like).
As per claim 15, the modified Fadell teaches the method of claim 12, wherein the wall structure is part of a building, a house, or a garage (Fadell: col. 91, lines 24-31; By virtue of potentially being mounted in place of a traditional doorbell or other conventional entryway interface (e.g., at outer structure door 186, at gated entry 116, at a lobby of a shared residence, such as a condominium or apartment building, at the front door of an individual residence at such a building, etc.), smart doorbell 106 may have access to plentiful electrical operating power. The doorbell                                                                                                                              106 (i.e. first data medium) can be installed as conventional doorbell) and the object is a luggage, a bicycle, a strap, a computer, a car, or a book (Divringi: fig. 5 and paragraph 0049; The information provided by and the information received at the database server 510 may correspond to a respective tag, such as a pet tag 562 of a pet 560, a luggage tag 566 of a luggage 564, a business card tag 570 of a business card 568, a appliance/electronic equipment tag 574 of a appliance/electronic equipment 572, a menu tag 578 of a menu 576 and/or a advertisement/event/coupon tag 582 of a advertisement/event/coupon 580). 
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Divringi with the teachings as in Fadell and Guenec. The motivation for doing so would have been for providing a configurable, and in some examples reconfigurable, site or other online location for presenting information associated with the tag (Divringi: paragraph 0017).
Regarding claim 16, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. 
As per claim 17, the modified Fadell teaches the method of claim 16, further comprising using a first-user smart phone by the first user to communicate with the smartphone of the second user after receiving the notification (Fadell: col. 11, lines 38-41; a user can communicate with one or more of the network-connected smart devices using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 166…col. 99, lines 45-54; using a device 166, a user may interface with any suitable user interface that may be provided by any suitable entity of platform 200 (e.g., system 164) to dictate and/or edit any status information that may be associated with an ordered package and then used by a facilitator business 228 for efficiently delivering that package, such as altering the delivery location (e.g., target) at which the package ought to be delivered or defining a particular time during which the delivery should or should not be made to the location, and the like). 
instructions to an application running on the smartphone of the second user after the second user presses the at least one soft button (Guenec: paragraph 0048; The smart phone is used to scan the QR code or other appropriate label in step 550 and the code is read into the smart phone in step 552. The smart phone decodes the QR code in step 554. From the decoded QR code the smart phone sends a room opening request in step 556 to the central reservation system…If the comparison is matching, the device number of the room door is obtained in step 564. The PMS then instructs opening of the door in step 564 which is communicated to the door and the door opens at step 565. When the door is opened the PMS can identify that this has occurred in step 566 by means of an LED display on the PMS for example. The PMS optionally indicates to the central reservation system that the door has been opened in step 568 and the central reservation may communicate this to the smart phone application in step 570. The smart phone application may present a message to the user indicating that the door is open at step 572). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Guenec with the teachings as in Fadell. The motivation for doing so would have been for automatic access to a pre-reserved place may operate on a hotel reservation system, which can communicate with a user smart phone application (Guenec: Abstract).
As per claim 19, the modified Fadell teaches the method of claim 16, wherein the communication options include video, text, or audio (Fadell: col. 12, lines 13-18; various types of notices and other information are provided to occupants via messages sent to the occupants' mobile devices 166 and other electronic devices. These messages can be sent via email, short message service (SMS), multimedia messaging service (MMS)). 
As per claim 20, the modified Fadell teaches the method of claim 16, further comprising associating a second information related to the first user to the first data medium and associating a third information related to the first user to a second data medium, said second data medium being indexed with a Second IndexID on the Cloud server (Fadell: col. 96, lines 54-67; any smart environment 100 (e.g., smart home or other environment equipped with one or more smart devices) that may be integrated with platform 200 may be associated with any suitable environment platform-identifier (e.g., via address, geographic coordinates, unique environment ID, etc.) that platform 200 may use to uniquely identify environment 100 in any suitable way. Additionally or alternatively, any system user (e.g., person, animal, etc.) that may be registered or otherwise associated with platform 200 may be associated with any suitable user platform-identifier (e.g., via name, address, facial detection, a registered personal mobile device 166, unique user ID, etc.) that platform 200 may use to uniquely identify that user in any suitable way… col. 12, lines 5-12; the smart-home environment 100 makes inferences about which individuals live in the home and are therefore occupants and which mobile devices 166 are associated with those individuals. As such, the smart-home environment "learns" who is an occupant and permits the mobile devices 166 associated with those individuals to control the network-connected smart devices of the smart-home environment 100).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (Patent No. 9,652,912) [Applicant’s IDS], in view of Guenec et al. (U.S. Publication No. 2013/0059603), in view of Divringi et al. (U.S. Publication No. 2014/0263677), and further in view of Kasmir et al. (U.S. Publication No. 2015/0029335).
As per claim 9, the modified Fadell teaches the method of claim 1.
However the modified Fadell does not explicitly mention wherein the at least one soft button comprises a plurality of soft buttons.
However Kasmir teaches:
wherein the at least one soft button comprises a plurality of soft buttons (Kasmir: fig. 2 teaches plurality of soft buttons displayed in computing device 204). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kasmir with the teachings as in the modified Fadell. The motivation for doing so would have been for to communication between a person near an entry point such as a doorway and a person in another location (Kasmir: paragraph 0006).
As per claim 14, the modified Fadell the method of claim 13.
However the modified Fadell does not explicitly mention wherein the Cloud server is in communication with an application (“app”) running on the first-user smartphone and the third information is entered using the web-browser app.

wherein the Cloud server is in communication with an application (“app”) running on the first-user smartphone and the third information is entered using the web-browser app (Kasmir: paragraph 0231; a user can log into an "app," website, and/or software on a computing device (e.g., mobile computing device, smartphone, tablet, desktop computer) to adjust the security system settings discussed herein…paragraph 0415; the service provider computers 2604 may be executed by at least one virtual machine implemented in a hosted computing environment. A hosted computing environment may also be referred to as a cloud-computing environment). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kasmir with the teachings as in the modified Fadell. The motivation for doing so would have been for to communication between a person near an entry point such as a doorway and a person in another location (Kasmir: paragraph 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449